This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITIFINANCIAL SERVICING, LLC,

 3          Plaintiff-Appellee,

 4 v.                                                                                   No. 35,181

 5   EUGENE W. TRUJILLO, DARLENE
 6   A. TRUJILLO, THE BANK OF NEW
 7   MEXICO, GREENWOOD TRUST
 8   COMPANY AND COMMERCIAL
 9   CREDIT CORPORATION,

10          Defendants-Appellants.


11 APPEAL FROM THE DISTRICT COURT OF SAN MIGUEL COUNTY
12 Matthew J. Sandoval, District Judge

13   Rose Little Brand & Associates, PC
14   Travis J. White
15   Eraina Edwards
16   Albuquerque, NM

17 for Appellee

18 Eugene W. Trujillo
19 Darlene A. Trujillo
20 Las Vegas, NM

21 Pro Se Appellants
 1                           MEMORANDUM OPINION

 2 BUSTAMANTE, Judge.

 3   {1}   Summary dismissal was proposed for the reasons stated in the notice of

 4 proposed disposition. No memorandum opposing summary dismissal has been filed,

 5 and the time for doing so has expired.

 6   {2}   Dismissed.

 7   {3}   IT IS SO ORDERED.

 8

 9                                   _______________________________________
10                                   MICHAEL D. BUSTAMANTE, Judge

11 WE CONCUR:


12
13 MICHAEL E. VIGIL, Chief Judge


14
15 STEPHEN G. FRENCH, Judge




                                            2